Exhibit 10.24

DDR CORP.

2013 VALUE SHARING EQUITY PROGRAM

This DDR Corp. 2013 Value Sharing Equity Program (the “2013 VSEP”) is
established as of January 1, 2013 by DDR Corp., an Ohio corporation (the
“Company”). Capitalized terms used herein without definitions shall have the
meanings given to those terms in the 2012 Equity Plan.

The 2013 VSEP is designed to allow the Company to reward its officers for
successful efforts in helping the Company achieve superior financial performance
based upon (1) increases in the Company’s adjusted market capitalization over
pre-established periods of time and (2) increases in relative total shareholder
return of the Company compared to the performance of the NAREIT Index (as
defined below). Effective as of the date first written above (the “Effective
Date”), the 2013 VSEP is hereby established on the following terms and subject
to the following conditions:

1. Operation Under 2012 Equity Plan. The 2013 VSEP is adopted to operate
pursuant to the 2012 Equity Plan and is subject to the terms and conditions set
forth herein and in the 2012 Equity Plan. In the event of any inconsistency
between the 2012 Equity Plan and the 2013 VSEP, the terms and conditions set
forth in the 2012 Equity Plan shall control.

2. Administration.

(a) The 2013 VSEP will be administered by the Committee. The Committee shall
have full power to interpret and administer the 2013 VSEP.

(b) The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the 2013 VSEP as it shall, from time
to time, deem advisable; to interpret the terms and provisions of the 2013 VSEP
and any Award issued under the 2013 VSEP (and any agreements or amendments
relating thereto); to direct Eligible Employees or other advisors to prepare
such materials or perform such analyses as the Committee deems necessary or
appropriate; and otherwise to supervise the administration of the 2013 VSEP.

(c) Any interpretation or administration of the 2013 VSEP by the Committee, and
all actions and determinations of or at the direction of the Committee, shall be
final, binding and conclusive on the Company, its shareholders, subsidiaries,
affiliates, all Participants and Eligible Employees, their respective legal
representatives, successors and assigns, and all persons claiming under or
through any of them. No member of the Board or of the Committee shall incur any
liability for any action taken or omitted, or any determination made, in good
faith in connection with the 2013 VSEP.

3. Definitions. As used herein:

“2012 Equity Plan” means the Company’s 2012 Equity and Incentive Compensation
Plan (as may be amended, modified or supplemented from time to time), or any
plan(s) determined by the Committee to be the successor thereto.



--------------------------------------------------------------------------------

“2013 VSEP” has the meaning set forth in the preamble hereof.

“Absolute Performance Award” means an award that entitles the Participant to
earn Absolute Performance Award Shares as determined in accordance with the
terms and provisions of the 2013 VSEP based upon increases in the Company’s
adjusted market capitalization over pre-established periods of time.

“Absolute Performance Award Shares” means, for each applicable Measurement
Period, the number of Common Shares earned by a Participant for such Measurement
Period pursuant to the Absolute Performance Award, which Absolute Performance
Award Shares may be subject to the additional time-based vesting requirements as
provided in Section 8 hereof and the remainder of this 2013 VSEP.

“Absolute Performance Award Value Created” means, for each applicable
Measurement Period, an aggregate amount equal to (a) the Market Capitalization
minus (b) the Initial Market Capitalization minus (c) the Equity Raised (if,
during any Measurement Period, the Company issues Additional Common Shares) plus
(d) the Equity Repurchased (if, during any Measurement Period, the Company
repurchases Common Shares).

“Absolute Performance Award Value Sharing Opportunity” means a percentage
established for each Participant by the Committee or the Company under the 2013
VSEP for Absolute Performance Award Shares and communicated in writing to the
Participant by the Company promptly after the Effective Date. As of the
Effective Date, the aggregate amount of the Absolute Performance Award Value
Sharing Opportunities for all Participants equals 1.4133%.

“Absolute Performance Award Vesting Schedule” has the meaning set forth in
Section 8(b) hereof.

“Additional Common Shares” means, for each applicable Measurement Period, the
aggregate number of Common Shares equal to the excess, if any, of (a) the Ending
Shares Outstanding minus (b) the Starting Shares Outstanding; provided, that the
number of Additional Common Shares will not be less than zero.

“Award” means the Absolute Performance Award together with the Relative
Performance Award.

“Cause” means, unless otherwise provided by the Committee (in order of
applicability) (a) “Cause” as defined in any Individual Agreement to which the
Participant is a party, or (b) if there is no such Individual Agreement or if it
does not define Cause: (i) conviction of the Participant for committing a felony
under federal law or in the law of the state in which such action occurred;
(ii) dishonesty in the course of fulfilling the Participant’s employment duties;
(iii) willful and deliberate failure on the part of the Participant to perform
the Participant’s employment duties in any material respect; or (iv) prior to a
Change in Control, such other events as shall be determined by the Committee.
The Committee shall, unless otherwise provided in an Individual Agreement with
the Participant, have the sole discretion to determine whether Cause exists, and
its determination shall be final.

 

2



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a) consummation of a consolidation or merger in which the Company is not the
surviving corporation, the sale of substantially all of the assets of the
Company, or the liquidation or dissolution of the Company;

(b) any person or other entity (other than the Company or a subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Common Shares (or securities convertible
into Common Shares) pursuant to a tender or exchange offer without the prior
consent of the Board, or becomes the beneficial owner of securities of the
Company representing 30% or more of the voting power of the Company’s
outstanding securities without the prior consent of the Board; or

(c) during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of the Company during such
two-year period whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors who
at the beginning of such period constituted the entire Board (either by a
specific vote or by approval of the Company’s proxy statement in which such
person is named as a nominee of the Company for director), but excluding for
this purpose any person whose initial assumption of office as a director of the
Company occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors of the Company or other
actual or threatened solicitation of proxies or consents by or on behalf of an
individual, the corporation, partnership, group, associate or other entity or
person other than the Board, shall be, for purposes of this definition,
considered as though such person was a member of the Board at the beginning of
such period.

“Change in Control Measurement Date” means the date upon which a Change in
Control first occurs.

“Company” has the meaning set forth in the preamble hereof.

“Disabled” means the Participant has qualified for long-term disability benefits
under a disability plan or program of the Company or, in the absence of a
disability plan or program of the Company, under a government-sponsored
disability program and is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.

“Dividend Adjusted Equity Repurchased” means a value equal to the sum of the
following amounts calculated for each repurchase of Common Shares by the Company
during the period between and including the Effective Date and the Final
Measurement Date: the product of (a) the number of such repurchased Common
Shares multiplied by (b) the Dividend Adjusted Share Price for the date on which
the Company repurchased such Common Shares.

“Dividend Adjusted Share Price” means the Market Value per Share as of the Final
Measurement Date (or, if earlier, a Change in Control Measurement Date),
adjusted to account for the reinvestment of dividends on the Common Shares
between and including January 1, 2013

 

3



--------------------------------------------------------------------------------

and the Final Measurement Date (or, if earlier, a Change in Control Measurement
Date), as disclosed through Bloomberg (or such other source reasonably
determined by the Committee).

“Effective Date” has the meaning set forth in the preamble hereof.

“Eligible Employees” means the employees of the Company.

“Ending NAREIT Index Price” means the share price that would result if the
Starting Share Price had been hypothetically invested in the NAREIT Index at the
Starting NAREIT Index Value through the Final Measurement Date (utilizing the
Ending NAREIT Index Value to quantify the return).

“Ending NAREIT Index Value” means the NAREIT Index Value for December 31, 2015
(or for the Change in Control Measurement Date, if earlier).

“Ending Share Price” means the average Share Price for a Common Share for the
five-trading-day period ending on the applicable Measurement Date (subject to,
for purposes of Absolute Performance Awards, a maximum Ending Share Price for
any Measurement Date equal to, as determined by the Committee, the Starting
Share Price increased by a compound annual growth rate for the period between
and including January 1, 2013 and December 31, 2015 of 8.0% per year (such
maximum Ending Share Price, the “Maximum Ending Share Price”), which Maximum
Ending Share Price will be determined immediately after the Effective Date).

“Ending Shares Outstanding” means the aggregate number of Common Shares issued
and outstanding, plus the aggregate number of Common Shares for which the OP
Units are then exchangeable, as of the applicable Measurement Date.

“Equity Raised” means an amount equal to the sum of the aggregate gross value
received by the Company during the period between the Effective Date through and
including the applicable Measurement Date pursuant to (a) the issuance of
Additional Common Shares, (b) the exercise of any warrants representing the
right to purchase Common Shares and (c) the conversion of any Company
convertible debt into Company equity (with such Company convertible debt
calculated for purposes of this definition at face value).

“Equity Repurchased” means the aggregate amount paid by the Company during the
period between the Effective Date through and including the applicable
Measurement Date for the repurchase of Common Shares by the Company.

“Final Measurement Date” means the earlier of a Change in Control Measurement
Date and December 31, 2015.

“Final Measurement Period” has the meaning set forth in the definition of
Measurement Period.

“First Measurement Date” means December 31, 2013.

“First Measurement Period” has the meaning set forth in the definition of
Measurement Period.

 

4



--------------------------------------------------------------------------------

“Fourth Measurement Date” means June 30, 2015.

“Fourth Measurement Period” has the meaning set forth in the definition of
Measurement Period.

“Gross Absolute Performance Award Shares” means, for each applicable Measurement
Period, a number of Absolute Performance Award Shares (rounded up to the nearest
whole number of Absolute Performance Award Shares that is evenly divisible by
five) equal to the quotient of (a) the applicable Participant’s Share of
Absolute Performance Award Value Created divided by (b) the Ending Share Price
on the applicable Measurement Date for such Measurement Period.

“Individual Agreement” means an employment or similar agreement between a
Participant and the Company.

“Initial Market Capitalization” means a value equal to the product of (a) the
Starting Shares Outstanding multiplied by (b) the Starting Share Price.

“Market Capitalization” means, with respect to an applicable Measurement Date, a
value equal to the product of (a) the Ending Shares Outstanding multiplied by
(b) the Ending Share Price.

“Maximum Ending Share Price” has the meaning set forth in the definition herein
of Ending Share Price.

“Measurement Date” means, for each applicable Measurement Period, the earlier of
the Change in Control Measurement Date or, as applicable, (a) the First
Measurement Date, (b) the Second Measurement Date, (c) the Third Measurement
Date, (d) the Fourth Measurement Date, or (e) the Final Measurement Date.

“Measurement Period” means each of the following periods: (a) the period
commencing on the Effective Date and ending on the First Measurement Date (or
the Change in Control Measurement Date, if applicable) (the “First Measurement
Period”); (b) the period commencing on the first day immediately subsequent to
the First Measurement Date and ending on the Second Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Second Measurement
Period”); (c) the period commencing on the first day immediately subsequent to
the Second Measurement Date and ending on the Third Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Third Measurement
Period”); (d) the period commencing on the first day immediately subsequent to
the Third Measurement Date and ending on the Fourth Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Fourth Measurement
Period”); and (e) the period commencing on the first day immediately subsequent
to the Fourth Measurement Date and ending on the Final Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Final Measurement
Period”). For purposes of this 2013 VSEP, the one-year period between and
including January 1, 2013 and December 31, 2013 is intended to constitute, for
each and every Measurement Period, the minimum one-year earning period for
performance-based awards for both the Absolute Performance Awards and Relative
Performance Awards under the 2012 Equity Plan.

 

5



--------------------------------------------------------------------------------

“NAREIT” means the National Association of Real Estate Investment Trusts.

“NAREIT Equity Repurchased” means a value equal to the sum of the following
amounts calculated for each repurchase of Common Shares by the Company during
the period between and including the Effective Date and the Final Measurement
Date: the product of (a) the quotient of (i) Equity Repurchased divided by
(ii) the Share Price for the date on which the Company repurchased such Common
Shares multiplied by (b) the share price that would result if the Starting Share
Price had been hypothetically invested in the NAREIT Index at the Starting
NAREIT Index Value through the date on which the Company repurchased such Common
Shares.

“NAREIT Index” means the FTSE NAREIT Equity REITs Total Return Index for the
FTSE International Limited NAREIT U.S. Real Estate Index Series (or, if at any
time such index ceases to exist, any other index reasonably determined by the
Committee to be an appropriate substitute therefor).

“NAREIT Index Value” means, for any particular day, the daily index value
reported for the NAREIT Index.

“Notice of Award” means an agreement between the Company and a Participant
substantially in the form of Exhibit B attached hereto, with such other terms
and provisions as the Committee may determine from time to time.

“OP Units” means the operating partnership minority interests in the Company.

“Participant” means an Eligible Employee determined by the Committee to
participate under the 2013 VSEP.

“Pro Rata Gross Absolute Performance Award Shares” means, for each applicable
Measurement Period, a number of Absolute Performance Award Shares (rounded up to
the nearest whole number of Absolute Performance Award Shares that is evenly
divisible by five) equal to the product of (a)(i) the Gross Absolute Performance
Award Shares minus (ii) the number of Absolute Performance Award Shares, if any,
previously earned by the Participant under the 2013 VSEP, multiplied by (b) a
fraction, the numerator of which equals the number of days in the Measurement
Period through and including the date of the Participant’s death or Disability
or the date on which the Participant’s employment with the Company is terminated
without Cause, as applicable, and the denominator of which equals the total
number of days in the Measurement Period.

“Relative Performance Award” means an award that entitles the Participant to
earn Common Shares as determined in accordance with the terms and provisions of
the 2013 VSEP based upon increases in relative total shareholder return of the
Company compared to the performance of the NAREIT Index.

“Relative Performance Award Company Market Capitalization” means a value equal
to the sum of: (a) an amount equal to the result of an investment of the Initial
Market Capitalization in the Company’s Common Shares through the Final
Measurement Date, with the return on such investment measured by the change in
value of the Starting Share Price as compared to the

 

6



--------------------------------------------------------------------------------

Dividend Adjusted Share Price on the Final Measurement Date; plus (b) the sum of
the following amounts calculated for each issuance of Common Shares by the
Company during the period between and including the Effective Date and the Final
Measurement Date: an amount equal to the result of the investment of the Equity
Raised by each such issuance in the Company’s Common Shares from the date of
issuance through the Final Measurement Date, with the return on such investment
measured by the change in value of the Dividend Adjusted Share Price on the date
on which such Common Shares were issued and the Dividend Adjusted Share Price on
the Final Measurement Date; plus (c) the Dividend Adjusted Equity Repurchased;
minus (d) the value of the product of (i) the aggregate number of Common Shares
repurchased beginning on the Effective Date through and including the Final
Measurement Date multiplied by (ii) the Dividend Adjusted Share Price on the
Final Measurement Date.

“Relative Performance Award NAREIT Index Market Capitalization” means a value
equal to the sum of: (a) an amount equal to the result of a hypothetical
investment of the Initial Market Capitalization in the NAREIT Index through the
Final Measurement Date, with the return on such investment measured by the
change in the Starting NAREIT Index Value as compared to the Ending NAREIT Index
Value; plus (b) the sum of the following amounts calculated for each issuance of
Common Shares by the Company during the period between and including the
Effective Date and the Final Measurement Date: an amount equal to the result of
the hypothetical investment of the Equity Raised by each such issuance in the
NAREIT Index from the date of issuance through the Final Measurement Date, with
the return on such investment measured by the change in the NAREIT Index Value
on the date on which such Common Shares were issued and the Ending NAREIT Index
Value; plus (c) the NAREIT Equity Repurchased; minus (d) the value of the
product of (i) the aggregate number of Common Shares repurchased beginning on
the Effective Date through and including the Final Measurement Date multiplied
by (ii) the Ending NAREIT Index Price; provided, that, solely for purposes of
this definition, the Ending NAREIT Index Value will be no less than the Starting
NAREIT Index Value.

“Relative Performance Award Shares” means the number of Common Shares earned by
a Participant under the 2013 VSEP pursuant to the Relative Performance Award,
which Relative Performance Award Shares may be subject to the additional
time-based vesting requirements as provided in Section 9 hereof and the
remainder of this 2013 VSEP.

“Relative Performance Award Value Created” means the difference in market
capitalization on the Final Measurement Date determined by subtracting (b) from
(a), where (a) equals Relative Performance Award Company Market Capitalization
and where (b) equals the Relative Performance Award NAREIT Index Capitalization.

“Relative Performance Award Value Sharing Opportunity” means a percentage
established for each Participant by the Committee or the Company under the 2013
VSEP for Relative Performance Award Shares and communicated in writing to the
Participant by the Company promptly after the Effective Date. As of the
Effective Date, the aggregate amount of the Relative Performance Award Value
Sharing Opportunities for all Participants equals 1.9337%.

 

7



--------------------------------------------------------------------------------

“Relative Performance Award Vesting Schedule” has the meaning set forth in
Section 9(d) hereof.

“Retention Restrictions” has the meaning set forth in Section 8(b) hereof.

“Second Measurement Date” means June 30, 2014.

“Second Measurement Period” has the meaning set forth in the definition of
Measurement Period.

“Share of Absolute Performance Award Value Created” means, for each Participant:
(a) for the First Measurement Period, a value equal to the product of
(1) Absolute Performance Award Value Created and (2) two-sixths of the
Participant’s Absolute Performance Award Value Sharing Opportunity; (b) for the
Second Measurement Period, a value equal to the product of (1) Absolute
Performance Award Value Created and (2) three-sixths of the Participant’s
Absolute Performance Award Value Sharing Opportunity; (c) for the Third
Measurement Period, a value equal to the product of (1) Absolute Performance
Award Value Created and (2) four-sixths of the Participant’s Absolute
Performance Award Value Sharing Opportunity; (d) for the Fourth Measurement
Period, a value equal to the product of (1) Absolute Performance Award Value
Created and (2) five-sixths of the Participant’s Absolute Performance Award
Value Sharing Opportunity; and (e) for the Final Measurement Period, a value
equal to the product of (1) Absolute Performance Award Value Created and (2) the
Participant’s Absolute Performance Award Value Sharing Opportunity; provided,
that each Participant’s aggregate Share of Absolute Performance Award Value
Created earned for all Measurement Periods under the 2013 VSEP will be limited
to a maximum U.S. dollar amount communicated in writing to the Participant by
the Company promptly after the Effective Date, and the total aggregate amount of
Share of Absolute Performance Award Value Created for all Participants for all
Measurement Periods under the 2013 VSEP will be limited to $18.0 million;
further provided, that in the event of a Change in Control, each Participant’s
Share of Absolute Performance Award Value Created shall be deemed for purposes
of this definition to be a value equal to the product of (1) Absolute
Performance Award Value Created and (2) the Participant’s Absolute Performance
Award Value Sharing Opportunity.

“Share of Relative Performance Award Value Created” means, for each Participant,
a value equal to the product of (1) Relative Performance Award Value Created and
(2) the Participant’s Relative Performance Award Value Sharing Opportunity;
provided, that each Participant’s Share of Relative Performance Award Value
Created will be limited to a maximum U.S. dollar amount communicated in writing
to the Participant by the Company promptly after the Effective Date, and the
total aggregate amount of Share of Relative Performance Award Value Created for
all Participants under the 2013 VSEP will be limited to $36.0 million.

“Share Price” means Market Value per Share.

“Starting NAREIT Index Value” means the NAREIT Index Value for December 31,
2012.

“Starting Share Price” means the average Share Price for a Common Share for the
five-trading-day period ended on December 31, 2012.

 

8



--------------------------------------------------------------------------------

“Starting Shares Outstanding” means the aggregate number of Common Shares issued
and outstanding, plus the aggregate number of Common Shares for which the OP
Units are then exchangeable, as of the Effective Date.

“Third Measurement Date” means December 31, 2014.

“Third Measurement Period” has the meaning set forth in the definition of
Measurement Period.

4. Participants and Value Sharing Opportunities. The Committee has determined
that, as of the Effective Date, certain Eligible Employees serving in the
positions listed on Exhibit A shall be Participants in the 2013 VSEP. Each such
Participant’s participation in the 2013 VSEP and his or her respective Absolute
Performance Award Value Sharing Opportunity and Relative Performance Award Value
Sharing Opportunity under the 2013 VSEP will be communicated in writing to the
Participant by the Company promptly after the Effective Date.

5. Awards; Notices of Award. The 2013 VSEP will effectuate a grant by the
Committee, as of the Effective Date, of an Absolute Performance Award and a
Relative Performance Award to each Participant. In order to participate in the
2013 VSEP and receive an Award, each Participant must execute and deliver to the
Company a Notice of Award, which Notice of Award in conjunction with the 2013
VSEP may constitute the Evidence of Award required under the 2012 Equity Plan.
Each Notice of Award and each Award will be subject to the terms of the 2013
VSEP and the 2012 Equity Plan. In no event will an Award result in Participants
being granted Absolute Performance Award Shares and/or Relative Performance
Award Shares in excess of the applicable award limits set forth in the 2012
Equity Plan.

6. Determining Earned Absolute Performance Award Shares. With respect to each
applicable Measurement Period, each Participant shall earn as of the applicable
Measurement Date a number of Absolute Performance Award Shares equal to the
excess, if any, of (a) the Gross Absolute Performance Award Shares minus (b) the
number of Absolute Performance Award Shares, if any, previously earned by the
Participant under the 2013 VSEP; provided, that the number of Absolute
Performance Award Shares in each case will not be less than zero.

7. Effect of Certain Events During a Measurement Period on Earning of Absolute
Performance Award Shares. For each Measurement Period, if any of the following
events occurs during the Measurement Period, then, with respect to such
Measurement Period, Participants shall not earn Absolute Performance Award
Shares pursuant to Section 6 hereof, but shall instead earn a number of Absolute
Performance Award Shares as determined pursuant to this Section 7 as follows:

(a) If, during the Measurement Period, a Participant shall die or become
Disabled, or the Participant’s employment with the Company is terminated by the
Company without Cause, then (i) the Participant shall earn a number of Absolute
Performance Award Shares equal to the Pro Rata Gross Absolute Performance Award
Shares; provided, that the number of Pro Rata Gross Absolute Performance Award
Shares will not be less than zero, and (ii) the Participant shall immediately,
as of the date of such death, Disability or termination of employment, forfeit
any and all rights to receive Absolute Performance Award Shares with

 

9



--------------------------------------------------------------------------------

respect to any and all subsequent Measurement Periods under the 2013 VSEP.
Absolute Performance Award Shares that are earned in accordance with this
Section 7(a) will be issued as provided for in Section 8.

(b) If, during the Measurement Period, a Participant’s employment with the
Company is terminated for Cause or the Participant voluntarily terminates his or
her employment with the Company for any reason, then (i) the Participant shall
immediately, as of the date of such termination of employment, forfeit any and
all rights to earn Absolute Performance Award Shares with respect to such
Measurement Period and any and all subsequent Measurement Periods under the 2013
VSEP, and (ii) any and all rights the Participant had, or may have had, under
the 2013 VSEP will immediately, as of the date of such termination of
employment, be forfeited without further action.

(c) If, during the Measurement Period, a Change in Control occurs, then
(i) except to the extent a Replacement Award is provided to the Participant, the
Participant shall earn as of the Change in Control Measurement Date a number of
Absolute Performance Award Shares equal to the excess, if any, of (a) the Gross
Absolute Performance Award Shares minus (b) the number of Absolute Performance
Award Shares, if any, previously earned by the Participant under the 2013 VSEP;
provided, that the number of Absolute Performance Award Shares in each case will
not be less than zero, and (ii) all Participants shall immediately, as of the
date of such Change in Control, forfeit any and all rights to earn any Absolute
Performance Award Shares with respect to any and all subsequent Measurement
Periods under the 2013 VSEP. Absolute Performance Award Shares that are earned
in accordance with this Section 7(c) will be issued as provided for in
Section 8.

For purposes of Section 7(c), a “Replacement Award” means a performance-based
award (A) that entitles the Participant to earn Common Shares for the remaining
Measurement Periods in a manner substantially equivalent to that provided for
under the 2013 VSEP, (B) that has a value at least equal to the value of the
remaining unearned portion of the Absolute Performance Award, (C) that relates
to publicly traded equity securities of the Company or its successor in the
Change in Control (or another entity that is affiliated with the Company or its
successor following the Change in Control), (D) the tax consequences of which,
under the Code, if the Participant is subject to U.S. federal income tax under
the Code, are not less favorable to the Participant than the tax consequences of
the remaining unearned portion of the Absolute Performance Award, (E) that vests
upon a termination of the Participant’s employment with the Company or its
successor in the Change in Control (or another entity that is affiliated with
the Company or its successor following the Change in Control) for Good Reason by
the Participant or without Cause by such employer within a period of two years
after the Change in Control based on actual performance through the date of such
termination, and (F) the other terms and conditions of which are not less
favorable to the Participant than the terms and conditions of the remaining
unearned portion of the Absolute Performance Award (including the provisions
that would apply in the event of a subsequent Change in Control). A Replacement
Award may be granted only to the extent it does not result in the Absolute
Performance Award (or any portions thereof) or Replacement Award failing to
comply with or be exempt from Section 409A of the Code. Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Absolute Performance Award if the requirements of the
preceding sentence are satisfied. The determination of whether the

 

10



--------------------------------------------------------------------------------

conditions of this second paragraph of Section 7(c) are satisfied will be made
by the Committee, as constituted immediately before the Change in Control, in
its sole discretion.

For purposes of Section 7(c), “Cause” will be defined not less favorably with
respect to the Participant than as such term is defined herein, and “Good
Reason” will be defined to mean: a material reduction in the nature or scope of
the responsibilities, authorities or duties of the Participant attached to the
Participant’s position held immediately prior to the Change in Control; a change
of more than 50 miles in the location of the Participant’s principal office
immediately prior to the Change in Control; or a material reduction in the
Participant’s remuneration upon or after the Change in Control; provided, that
no later than 90 days following an event constituting Good Reason the
Participant gives notice to the Company or its successor following the Change in
Control of the occurrence of such event and such entity fails to cure the event
within 30 days following the receipt of such notice.

8. Settlement of Absolute Performance Awards; Additional Time-Based Vesting
Requirements for Absolute Performance Award Shares.

(a) The Company will issue to each Participant (or to the estate, guardian or
beneficiary of the Participant, as the case may be) any Absolute Performance
Award Shares earned by the Participant pursuant to an Absolute Performance Award
not later than 10 days after the applicable Measurement Date.

(b) Unless otherwise determined by the Committee or as provided for in this 2013
VSEP, any Absolute Performance Award Shares earned by a Participant under the
2013 VSEP and issued pursuant to Section 8(a) will be subject to both
substantial risk of forfeiture and transfer restrictions (together, the
“Retention Restrictions”), which Retention Restrictions will lapse on such
Absolute Performance Award Shares in 20% annual increments beginning on the
applicable Measurement Date for such earned Absolute Performance Award Shares
and on each of the first four anniversaries of such date (the “Absolute
Performance Award Vesting Schedule”); provided, that to the extent that any
Absolute Performance Award Shares have been earned as a result of the
Participant’s death or Disability pursuant to Section 7(a) or due to the
occurrence of a Change in Control pursuant to Section 7(c), the Retention
Restrictions described in this Section 8(b) shall not apply to such Absolute
Performance Award Shares.

(c) Subject to Section 11, during the Absolute Performance Award Vesting
Schedule, the Participant shall not be permitted to sell, transfer, pledge,
assign or otherwise encumber any Absolute Performance Award Shares that remain
subject to Retention Restrictions. In addition:

 

  (i) If a Participant’s employment with the Company terminates by reason of
death or due to the Participant becoming Disabled during the Absolute
Performance Award Vesting Schedule, any remaining Retention Restrictions will
immediately lapse with respect to any Absolute Performance Award Shares that are
then held by the Participant.

 

  (ii)

Unless otherwise determined by the Committee or as provided for in an Individual
Agreement, if a Participant’s employment with the Company is

 

11



--------------------------------------------------------------------------------

  terminated without Cause during the Absolute Performance Award Vesting
Schedule, any Absolute Performance Award Shares that are then held by the
Participant and remain subject to Retention Restrictions will immediately become
nonforfeitable, but the applicable transfer restrictions under the Retention
Restrictions shall continue to lapse according to the Absolute Performance Award
Vesting Schedule.

 

  (iii) Unless otherwise determined by the Committee or as provided for in an
Individual Agreement, if a Participant’s employment with the Company terminates
during the Absolute Performance Award Vesting Schedule for any reason other than
due to death, due to the Participant becoming Disabled or due to the
Participant’s employment with the Company being terminated without Cause during
the Absolute Performance Award Vesting Schedule, any Absolute Performance Award
Shares that are then held by the Participant and remain subject to Retention
Restrictions will immediately be forfeited without any further action.

(d) Except to the extent provided by Section 409A of the Code and as permitted
by the Company, no Common Shares may be issued to the Participant with respect
to an Absolute Performance Award at a time earlier than otherwise expressly
provided in the 2013 VSEP.

(e) The Company’s obligations to any Participant with respect to his or her
Absolute Performance Award will be satisfied in full upon the issuance of any
earned Absolute Performance Award Shares corresponding to the Absolute
Performance Award or otherwise upon the settlement of such Absolute Performance
Award pursuant to this Section 8.

9. Determining Earned Relative Performance Award Shares. If, as of the Final
Measurement Date (or, if earlier, a Change in Control Measurement Date), the
Ending Share Price is less than the Maximum Ending Share Price, then no Relative
Performance Award Shares will be earned by any Participant. If, as of the Final
Measurement Date (or, if earlier, a Change in Control Measurement Date), the
Ending Share Price equals or exceeds the Maximum Ending Share Price, then:

(a) If the Relative Performance Award NAREIT Index Market Capitalization is
equal to or exceeds the Relative Performance Award Company Market
Capitalization, then no Relative Performance Award Shares will be earned by any
Participant.

(b) If Relative Performance Award Company Market Capitalization exceeds the
Relative Performance Award NAREIT Index Market Capitalization, then each
Participant who is still employed by the Company at that time shall earn as of
the Final Measurement Date (or, if earlier, a Change in Control Measurement
Date) a number of Relative Performance Award Shares (rounded up to the nearest
whole number of Relative Performance Award Shares that is evenly divisible by
five) equal to the quotient of (i) the applicable Participant’s Share of
Relative Performance Award Value Created divided by (ii) the Ending Share Price
on the Final Measurement Date (or, if earlier, a Change in Control Measurement
Date); provided, that the number of Relative Performance Award Shares in each
case will not be less than zero.

 

12



--------------------------------------------------------------------------------

(c) The Company will issue to each Participant any Relative Performance Award
Shares earned by the Participant pursuant to a Relative Performance Award not
later than 10 days after the Final Measurement Date (or, if earlier, a Change in
Control Measurement Date).

(d) Unless otherwise determined by the Committee or as provided for in this 2013
VSEP, any Relative Performance Award Shares earned by a Participant under the
2013 VSEP and issued pursuant to Section 9(c) will be subject to Retention
Restrictions, which Retention Restrictions will lapse on such Relative
Performance Award Shares in 20% annual increments beginning on the Final
Measurement Date and on each of the first four anniversaries of such date (the
“Relative Performance Award Vesting Schedule”); provided, that to the extent
that any Relative Performance Award Shares have been earned in connection with
the occurrence of a Change in Control, the Retention Restrictions described in
this Section 9(d) shall not apply to such Relative Performance Award Shares.

(e) Subject to Section 11, during the Relative Performance Award Vesting
Schedule, the Participant shall not be permitted to sell, transfer, pledge,
assign or otherwise encumber any Relative Performance Award Shares that remain
subject to Retention Restrictions. In addition:

 

  (i) If a Participant’s employment with the Company terminates by reason of
death or due to the Participant becoming Disabled during the Relative
Performance Award Vesting Schedule, any remaining Retention Restrictions will
immediately lapse with respect to any Relative Performance Award Shares that are
then held by the Participant.

 

  (ii) Unless otherwise determined by the Committee or as provided for in an
Individual Agreement, if a Participant’s employment with the Company is
terminated without Cause during the Relative Performance Award Vesting Schedule,
any Relative Performance Award Shares that are then held by the Participant and
remain subject to Retention Restrictions will immediately become nonforfeitable,
but the applicable transfer restrictions under the Retention Restrictions shall
continue to lapse according to the Relative Performance Award Vesting Schedule.

 

  (iii) Unless otherwise determined by the Committee or as provided for in an
Individual Agreement, if a Participant’s employment with the Company terminates
during the Relative Performance Award Vesting Schedule for any reason other than
due to death, due to the Participant becoming Disabled or due to the
Participant’s employment with the Company being terminated without Cause during
the Relative Performance Award Vesting Schedule, any Relative Performance Award
Shares that are then held by the Participant and remain subject to Retention
Restrictions will immediately be forfeited without any further action.

(f) Except to the extent provided by Section 409A of the Code and as permitted
by the Company, no Common Shares may be issued to the Participant with respect
to a

 

13



--------------------------------------------------------------------------------

Relative Performance Award at a time earlier than otherwise expressly provided
in the 2013 VSEP.

(g) The Company’s obligations to any Participant with respect to his or her
Relative Performance Award will be satisfied in full upon the issuance of any
earned Relative Performance Award Shares corresponding to the Relative
Performance Award or otherwise upon the settlement of such Relative Performance
Award pursuant to this Section 9.

10. Shareholder Rights and Restrictions.

(a) No Participant shall have any rights as a shareholder of the Company
(including, without limitation, the right to receive dividends or dividend
equivalents or exercise voting rights) with respect to an Award or any Absolute
Performance Award Shares or Relative Performance Award Shares until any earned
Absolute Performance Award Shares or Relative Performance Award Shares are
issued.

(b) Absolute Performance Awards and Relative Performance Awards shall be subject
to the terms and conditions set forth in the Notice of Award relating to such
Absolute Performance Awards and Relative Performance Awards, and Absolute
Performance Award Shares and Relative Performance Award Shares shall be subject
to the terms and conditions set forth in any Evidences of Award or other
documents prepared by the Company and relating to such Absolute Performance
Award Shares and Relative Performance Award Shares.

(c) The obligations of the Company under this 2013 VSEP will be merely that of
an unfunded and unsecured promise of the Company to deliver Absolute Performance
Award Shares and/or Relative Performance Award Shares in the future, and the
rights of a Participant will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this 2013 VSEP.

11. Transferability. Except as otherwise determined by the Committee or as
permitted under the 2012 Equity Plan, Awards and Absolute Performance Award
Shares and Relative Performance Award Shares subject to Retention Restrictions
will not be assignable or transferable by any Participant; provided, however,
that no provision in the 2013 VSEP will prevent the transfer of an Award, any
Absolute Performance Award Shares or any Relative Performance Award Shares by
will or the laws of descent and distribution in the event of the death of the
Participant.

12. Section 409A of the Code.

(a) To the extent applicable, it is intended that this 2013 VSEP and any grants
made hereunder comply with or will be exempt from the provisions of Section 409A
of the Code, so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to the Participants. This 2013 VSEP and any grants made
hereunder will be administered in a manner consistent with this intent. Any
reference in this 2013 VSEP to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

 

14



--------------------------------------------------------------------------------

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this 2013 VSEP and grants hereunder to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this 2013 VSEP and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

(d) Notwithstanding any provision of this 2013 VSEP and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this 2013 VSEP and grants hereunder as the Company deems necessary or desirable
to avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this 2013 VSEP and grants
hereunder (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates will have any obligation to
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.

13. Interpretation. Any reference in the 2013 VSEP to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of
Treasury or the Internal Revenue Service.

14. No Employment Rights. None of participation in the 2013 VSEP, the grant of
any Award and the payment of any Absolute Performance Award Shares or Relative
Performance Award Shares will confer upon any Participant any right with respect
to continuance of employment by the Company.

15. Severability. In the event that one or more of the provisions of the 2013
VSEP shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

16. Adjustments, Etc. In the event of (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any

 

15



--------------------------------------------------------------------------------

merger, consolidation, spin-off, split-off, spin-out, split-up, reorganization,
partial or complete liquidation or other distribution of assets, issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing, the
Committee shall make such substitutions or adjustments, if any, as are deemed
necessary or equitable in its sole discretion to preserve the intent of this
2013 VSEP and to avoid any unintended windfalls or hardships with respect to the
number or valuation of Awards, Absolute Performance Award Shares or Relative
Performance Award Shares.

17. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the 2013 VSEP, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect, unless otherwise
determined by the Committee, to satisfy the obligation, in whole or in part, by
electing to have withheld, from the Common Shares required to be issued or
delivered to the Participant or otherwise vesting, Common Shares having a value
equal to the amount required to be withheld, or by delivering to the Company
other Common Shares held by such Participant. The Common Shares used for tax
withholding will be valued at an amount equal to the Market Value per Share of
such Common Shares on the date the applicable amount is to be included in the
Participant’s income. In no event will the Market Value per Share of the Common
Shares to be withheld or delivered pursuant to this Section 17 to satisfy
applicable withholding taxes exceed the minimum amount of taxes required to be
withheld.

18. Inability to Issue Common Shares Under 2012 Equity Plan. Notwithstanding the
other provisions of this 2013 VSEP, only if and to the extent any Participant’s
earned Absolute Performance Award Shares or earned Relative Performance Award
Shares are unable to be issued under the 2012 Equity Plan, the Committee may
then take such other steps as it deems necessary or advisable to settle the
Absolute Performance Awards or Relative Performance Awards, as applicable.

19. Governing Law. The laws of the State of Ohio will govern this 2013 VSEP and
all matters related hereto. If any Participant or the Company institutes a suit
or other legal proceedings, whether in law or equity with respect to this 2013
VSEP, the Company and such Participant irrevocably consents to the jurisdiction
of the Common Pleas Court of the State of Ohio (Cuyahoga County) or the United
States District Court for the Northern District of Ohio.

 

16



--------------------------------------------------------------------------------

20. Amendments, Etc. The Committee may amend the terms of any Award under the
2013 VSEP prospectively or retroactively, but subject to Section 12 and 16
hereof, no such amendment shall impair the rights of any Participant without his
or her consent. The 2013 VSEP, the 2012 Equity Plan and the Notices of Award
(and any applicable Evidences of Award) contain the entire agreement between the
Company and the Participants relating to the 2013 VSEP.

[signature on following page]

 

17



--------------------------------------------------------------------------------

DDR CORP. By:  

/s/ Robert H. Gidel

  Robert H. Gidel   Chairman of the Executive Compensation Committee

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Participants

Chief Executive Officer (1 total)

President and Chief Financial Officer (1 total)

Senior Executive Vice President (1 total)

Executive Vice Presidents, Senior Vice Presidents and/or Vice Presidents (56
total)



--------------------------------------------------------------------------------

EXHIBIT B

DDR CORP.

NOTICE OF AWARD UNDER THE 2013 VALUE SHARING EQUITY PROGRAM

The undersigned individual (the “Participant”) has been granted the following
Absolute Performance Award and Relative Performance Award under the DDR Corp.
2013 Value Sharing Equity Program (the “2013 VSEP”):

 

  Name of Participant:          Award Date of Grant:      January 1, 2013  
Absolute Performance Award Value Sharing Opportunity:          Relative
Performance Award Value Sharing Opportunity:          Maximum Aggregate Share of
Absolute Performance Award     Value Created for all Measurement Periods:       
  Maximum Share of Relative Performance Award Value     Created:       

By the Participant’s signature and the signature of the Company representative
below, the Participant and the Company agree that this Award is granted under
and governed by the terms and conditions of the 2013 VSEP (the provisions of
which are incorporated herein by reference) and the 2012 Equity Plan. A copy of
the 2013 VSEP has been or will be provided to the Participate in connection with
this Award, and this document shall constitute an agreement evidencing the Award
as required under the 2012 Equity Plan. The Participant shall have such rights
regarding his or her election to settle any tax withholding obligations with
Common Shares as are described in Section 17 of the 2013 VSEP. Capitalized terms
used in this document without definitions shall have the meanings given to those
terms in the 2013 VSEP.

 

PARTICIPANT      DDR CORP.       

 

Participant’s Signature           By:                             
                                                                     
Its:                                                                       
                      Participant’s Printed Name     